DETAILED ACTION
This office action is responsive to communication filed on July 11, 2022.  Claims 2-21 are pending in the application and have been examined by the Examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2022 has been entered.
Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  

	Claim 9 is allowed for the reasons provided on pages 12 and 13 of the Office Action filed August 17, 2021.

	Claims 2-11 are allowed as depending from an allowed claim 9.

	Claims 12 and 16 are similar in scope and content to claim 9, and are thus allowed for the reasons provided with respect to claim 9.

	Claims 13-15 are allowed as depending from an allowed claim 12.

	Claims 17-19 are allowed as depending from an allowed claim 16.

	Consider claim 20, the closest prior art, Pan (US 2018/0299646) teaches:
	An apparatus (see figure 10) comprising: 
	at least one processor programmed (“The main control unit 220 includes a microprocessor, operates according to the control program or control data stored in the storage unit 212, and integrally controls the respective units of the smartphone 200.”  See paragraph 0160.) to perform operations of the following units: 
	a focus detection unit configured to detect a defocus amount (e.g. a contrast value, paragraphs 0054-0058); and 
	a control unit configured to control a focus lens (“focus lens”, paragraph 0043) to move based on the defocus amount (see paragraphs 0055-0059), 
	wherein the control unit includes three speed control patterns of acceleration control, constant speed control, and deceleration control (“The search control unit 110 selectively performs any one of acceleration and deceleration control such that a movement speed of the focus lens is decelerated after the movement speed is accelerated and constant speed control such that the movement speed of the focus lens is constant, as driving control of the focus lens in a case where the focus lens is moved in order to calculate the evaluation value.”  See paragraph 0061.), and 
	the speed control patterns are changed based on at least two or more parameters (For instance, the speed control patterns are changed based on a maximum frame rate (fbody) and lens performance information, figure 4, paragraphs 0083-0097, 0072 and 0076.).
	Watanabe (US 2018/0143396) teaches performing acceleration control for a duration until a first instructed speed is reached in figure 6 and alternatively performing acceleration control for a duration until a second instructed speed is reached in figure 7 (paragraphs 0019, 0020 and 0072).
	However, the prior art of record does not teach nor reasonably suggest that “in the acceleration control, duration of the acceleration control is changed depending on a predetermined time, wherein the constant speed control is shifted to the deceleration control in a case where the defocus amount is less than a predetermined value, wherein the predetermined time and the predetermined value are changed so that the duration of the deceleration control becomes longer than the duration of the acceleration control”, in combination with the other elements recited in claim 20.

	Claims 21 is allowed as depending from an allowed claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696